Citation Nr: 1327847	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  07-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for tinea versicolor and dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO. A transcript of that hearing has been associated with the claims file.

In September 2010, the Board remanded the Veteran's claim to the Appeals Management Center (AMC) for additional development. In compliance with the Board's remand requests, the AMC procured additional VA and private treatment records, and provided the Veteran with an October 2010 VA medical examination to determine the current severity of his service-connected skin tinea versicolor and dermatitis. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). Yet, as the Veteran claims that his service-connected skin disabilities have worsened since the provision of the October 2010 VA medical examination, the Board finds that an additional VA medical examination is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected tinea versicolor and dermatitis. In October 2010, at the Board's request, the AMC provided the Veteran with a VA medical examination to determine the nature and extent of his service-connected skin disabilities. Yet, in January 2012, the Veteran submitted a written statement, indicating that his skin disabilities kept "getting worse even with using the medication I'm being given." VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination. Furthermore, where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination. Therefore, another examination, performed by a qualified examiner is necessary.

Accordingly, the case is REMANDED for the following action:

1. Request all pertinent medical treatment records not already on file from any facility at which the Veteran has reported treatment for his skin disability since January 2012, the date of the last VA treatment record on file, to include the VA medical center in Temple, Texas.

2. After the above development has been completed, schedule the appellant for a dermatology examination to determine the current level of severity of his service connected tinea versicolor and dermatitis. All indicated tests and studies, as determined by the examiner, are to be performed. If possible or indicated, color photographs should be obtained of any affected areas. The examiner is specifically requested to provide an opinion regarding 
1) the percentage of the entire body that is affected by the Veteran's service-connected skin disability, 2) the percent of exposed areas affected, and 3) the period of time (if any) in which the Veteran has had systemic therapy such as corticosteroids or other immunosuppressive drugs during the previous 12 months. If any scars are noted, the examiner should provide an opinion regarding the size and location, and whether they are painful. Any underlying impairment of any part of the body affected should also be noted, if present. A rationale for any opinion(s) rendered must be provided.

3. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


